Deny and Opinion Filed July 14, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00775-CV

                              IN RE BRYAN MORENO, Relator

                            From the 429th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-52512-2012

                               MEMORANDUM OPINION
                       Justice Francis, Justice Evans, and Justice Stoddart
                                   Opinion by Justice Francis

       Before the Court is relator’s First Amended Petition for Writ of Habeas Corpus. The

Court, having examined and fully considered the first amended petition for writ of habeas corpus

and the record, is of the opinion that relator has not shown himself entitled to the relief sought.

Accordingly, the first amended petition for writ of habeas corpus is DENIED without prejudice.

TEX. R. APP. P. 52.7(a)(2); 52.8(a).




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE


160775F.P05


                                                1